Citation Nr: 1744118	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  16-35 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an ulcer, also claimed as stomach condition with loss of appetite.

2.  Entitlement to service connection for an ulcer, also claimed as stomach condition with loss of appetite.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1953 to March 1955.  

The Veteran died on March [redacted], 2015.  The Appellant claims as surviving spouse, and she filed for substitution for the Veteran's claims in May 2015.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

These appeals were processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An unappealed October 2011 rating decision denied entitlement to service connection for an ulcer, also claimed as stomach condition with loss of appetite, finding that the Veteran did not submit new and material evidence to reopen the claim.

2.  Evidence received since the October 2011 rating decision is relevant and probative as to an ulcer, also claimed as stomach condition with loss of appetite.

3.  An ulcer, also claimed as stomach condition with loss of appetite, was not manifest in service or within one year of discharge from active duty, and is unrelated to service.


CONCLUSION OF LAW

1.  The October 2011 rating decision that denied entitlement to service connection for an ulcer is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  Evidence received since the October 2011 rating decision in relation to the Veteran's claim for entitlement to service connection for an ulcer, also claimed as stomach condition with loss of appetite, is new and material, and therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  An ulcer, also claimed as stomach condition with loss of appetite, was not incurred in or aggravated by service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Additionally, neither the Appellant, nor her representative, have raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits

II. New and Material Evidence

The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2016).

The Veteran was denied entitlement to service connection for an ulcer disability in an October 2011 rating decision.  The Veteran did not appeal the denial by submitting a timely NOD within one year.  The denial of his ulcer disability claim consequently became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2016).

As a result, the claim of entitlement to service connection for an ulcer disability may now be considered if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Moreover, the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  See id.  

The Veteran first applied for service connection for a stomach ailment in September 1980.  He stated that he had a stomach illness, nervousness, loss of appetite and anemia, and reported that he received treatment for a stomach condition while stationed in Germany in 1954.  The Veteran also reported that he received treatment for this ailment from 1957 to 1973 from a private doctor, Dr. KS.  The RO attempted to retrieve these private medical records without success and the Veteran did not submit any of the records.  

An October 1980 rating decision denied the Veteran's claim on the grounds that the Veteran did not submit any evidence to support continuity of symptoms or treatment following service.

In November 1980, a different private doctor, Dr. S, reported that the Veteran had an upper gastrointestinal series done in October 1977, and duodenal bulbs and chronic peptic disease was shown.  Antral and duodenal bulb deformity were found in December 1979.  Dr. S reported that professional treatment was rendered from April 1967 to September 1980.

The Veteran filed to reopen his claim in July 2011.  The October 2011 rating decision denied entitlement to service connection for an ulcer disability based on a finding that the Veteran did not submit new and material evidence sufficient to reopen the claim.  The evidence of record at the time of this rating decision consisted of the Veteran's service treatment records (STRs), private treatment records, and statements from the Veteran.  

The Board finds that the evidence submitted since the October 2011 rating decision is relevant and probative, as such, the claim is reopened. 

Since the time of the October 2011 rating decision, additional evidence is of record.  In May 2013, the Veteran filed to reopen his claim for service connection for an ulcer or stomach disability.  This time, he reported that he received private treatment for his stomach disability from 1955 to 1970 from Dr. B, and that this private physician was deceased and private treatment records were therefore unavailable.  In May 2013, the Veteran submitted a buddy statement from his brother regarding continuity of symptoms, and a statement from another private treating physician, Dr. M.  The Veteran was afforded a VA examination in May 2014, and the Veteran also submitted a statement from his ex-spouse regarding the onset of his stomach symptoms in September 2014.  

Because the Veteran has additional treatment and assessments, as well as buddy statements regarding the nexus of his stomach disability and service, there is new evidence not of record at the time of the October 2011 rating decision that potentially supports the Veteran's claim that his stomach disability is due to his service.  

Pursuant to the Court's holding in Shade and presuming the credibility of the evidence for the sole purpose of determining whether the claims should be reopened, the Board concludes that the above evidence suggests a possible link between the Veteran's current acquired psychiatric disorder and his service.  The evidence is new and material.

III. Legal Criteria for Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including ulcers, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 CFR 3.303 (b)

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

IV.  Merits of Service Connection

The Veteran contends that his stomach disability had its onset in service.

April 1953 STR's documented that the Veteran sought treatment for a stomachache and vomiting.  In May 1953, the Veteran suffered from urinary urgency and frequency, with pain in his bladder region.  He was diagnosed with enuresis and referred to outside medical treatment.  October 1953 STR's reflect that the Veteran sought treatment for complaints of gas on the left side of his abdomen.  The February 1955 Report of Medical Examination reported a normal abdomen and viscera.  The Veteran was not diagnosed with ulcers or any other stomach disability during his service.  

The Veteran reported that he received treatment from a private doctor, Dr. KS, from 1957 to 1973.  See September 1980 Application for Compensation or Pension.  As discussed above, the RO attempted to retrieve the referenced medical records, but was unsuccessful. 

Following service, the Veteran filed an application for medical treatment with the VA in September 1958 for a sore throat which had persisted for three weeks.  He was diagnosed with acute tonsillitis.  No other medical complaints were listed.  

In September 1958 he filed a claim for service connection for circumcision, wisdom teeth extraction, and defective tonsils.  The Veteran applied for outpatient VA treatment in September 1959, listing circumcision as the nature of the disease or injury, and then applied for outpatient VA treatment in November 1962 for a dental condition.  The record does not demonstrate that he sought any medical attention for a stomach ailment during this time. 

Medical records reflect that the earliest report of signs or systems of an ulcer first appear in October 1967.  As discussed above, this is referenced in a November 1980 statement from a private doctor, Dr. S, who reported that he began treating the Veteran in April 1967, and reported that the Veteran had an upper gastrointestinal series done in October 1977, and duodenal bulbs and chronic peptic disease was shown.  Antral and duodenal bulb deformity were found in December 1979.  

In May 2013, the Veteran filed to reopen his claim for service connection for an ulcer or stomach disability.  In June 2013, the Veteran reported that he received care from Dr. B from 1955 to 1970, and that this private physician was deceased and private treatment records were therefore unavailable.  In June 2013, the Veteran's brother submitted a statement, reporting that the Veteran had an ulcer at the time of separation, and was continuing to receive treatment for an ulcer from 1955 to the present.  He also asserted that Dr. B treated the Veteran for this condition in 1955.

The record also contains a June 2013 statement from a different private physician, Dr. M, who reported that he began treating the Veteran in June 2007 for an ulcer disease. 

The Veteran was afforded a VA examination in May 2014.  The examiner reviewed the claim file, took the reported history of the disability from the Veteran, and performed an in-person examination.  The Veteran reported that right before discharge, he was referred by the military to a civilian hospital for persistent vomiting and lower abdomen pain.  The examiner stated that this contention was not supported by his STR's, and noted that the Veteran was likely confusing this with his referred medical treatment for abdominal pain associated with a urology problem, as supported in his STR's. 

The examiner stated the Veteran's described in-service stomach pains were more related to his urological problems, and the only other stomach issue present in the record was reported constipation.  She concluded that that the Veteran's STR's were negative for any signs or symptoms suggestive of duodenal ulcer disease until 1967.  The examiner determined that due to the lapse in time between separation and when the Veteran presented with symptoms, his ulcer disability was less likely than not associated with service.

In September 2014, the VA received a letter from the Veteran's ex-spouse, who asserted that the Veteran was taking ulcer medication when they first met in 1955. 

The Board has carefully reviewed the evidence but finds that service connection for ulcers is not warranted.  Although the Veteran asserted having symptoms in service and immediately following service, the record is inconsistent with his assertions.  Neither STR's, nor records provided by him, credibly suggest an ulcer disability prior to 1967.  No diagnosis, complaints, or references are shown in the medical record prior to 1967.  Regulations clearly establish that there must be characteristic manifestations sufficient to identify the disease entity.  Here, the records during service and within one year of separation do not establish the presence of such manifestations.

The Board acknowledges that the Veteran is competent to report his experiences on active duty and in the period immediately following active duty, but these statements must be weighed against the other evidence of record.  Regarding the Veteran's allegations that he had continuous problems with a stomach disability from service to the present, the Board finds he is not credible.  The Veteran reported different accounts of where he received private medical treatment, and the lack of treatment or complaints prior to 1967 contradict the assertion as to onset and continuity.  In addition, the separation examination was normal.

There is no probative credible evidence that the Veteran's ulcer disease was related to his period of active duty.  To the contrary, as previously noted, the Veteran's STR's do not reflect any treatment for or diagnoses related to a stomach disability or ulcer.  Of note, he filed for treatment and compensation for other ailments several times before his initial claim for service connection for an ulcer disability in September 1980, and did not appear to associate his ulcer disability with service until he filed a claim for service connection.  See Pond v. West, 12 Vet. App. 341 (1999).  His report of on-going problems is inconsistent with the record and the Board assigns these contentions low probative weight.

The Board has also considered the statements made by the Veteran's ex-spouse and brother, contending that the Veteran's ulcer was present in 1955.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability subject or symptoms subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board notes that according to the Veteran's STR's, he was suffering from a urinary illness during this timeframe, which caused abdominal discomfort.  Here, though stomach discomfort may have been observed, the lay statements regarding the onset of ulcers are not the type of assertions that a lay person is competent to make.  Therefore, the Board assigns these statements low probative weight.

The Board finds that the negative opinion of the VA examiner is well-supported by adequate rationale and references to the record, and was also based on interview and examination of the Veteran.  It is the most probative evidence of record as to the critical issue of whether the Veteran's ulcer disability was related to service.  

The Board acknowledges that ulcers are a chronic disease, and a presumptive disease for purposes of service connection.  However, the Veteran's disease did not manifest within the requisite presumptive period, and presumptive service connection is not warranted.  

In sum, an ulcer, also claimed as a stomach condition with loss of appetite, was not manifest during service or within one year of separation.  He did not have characteristic manifestations sufficient to identify the disease process during that time frame.  In addition, there is no credible evidence linking the ulcer to service.  The lay assertions of onset and continuity are inconsistent with the contemporaneous record and are not credible.  Although he did voice a stomach complaint during service, the separation examination of the abdomen and viscera was normal and an ulcer was not "noted" during the critical time frame.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for an ulcer, also claimed as stomach condition with loss of appetite.  

The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).






ORDER

The application to reopen a claim for an ulcer, also claimed as stomach condition with loss of appetite, is granted.

Service connection for an ulcer, also claimed as stomach condition with loss of appetite, is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


